ACCEPTED
                                                                           13-14-00581-CV
                                                             THIRTEENTH COURT OF APPEALS
                                                                   CORPUS CHRISTI, TEXAS
                                                                    12/29/2014 10:41:14 PM
                                                                          DORIAN RAMIREZ
                                                                                    CLERK

                       NO. 13-14-00581-CV
                                               FILED IN
                                       13th COURT OF APPEALS
                 IN       C           A
                                    CORPUS CHRISTI/EDINBURG, TEXAS
                     THE OURT OF PPEALS
                                       12/29/2014 10:41:14 PM
           FOR THE T              J
                     HIRTEENTH UDICIAL DORIAN   D
                                           ISTRICTE. RAMIREZ
                  C           C
                     ORPUS HRISTI EXAS,T        Clerk




                    GUADALUPE “LUPE” RIVERA,
                     APPELLANT/CROSS-APPELLEE
                               V.
                     LETICIA “LETTY” LOPEZ,
                     APPELLEE/CROSS-APPELLANT


        ON APPEAL FROM THE 370TH JUDICIAL DISTRICT COURT
           OF HIDALGO COUNTY, TEXAS; NO. C-6914-13-G



       BRIEF OF CROSS-APPELLANT LETICIA LOPEZ


                                   Jerad Najvar
                                   NAJVAR LAW FIRM
                                   Texas Bar No. 24068079
                                   4151 Southwest Freeway, Suite 625
                                   Houston, Texas 77027
                                   Phone: (281) 404-4696
                                   Fax: (281) 582-4138
                                   Email: jerad@najvarlaw.com
                                   Counsel for Appellee/Cross-Appellant

December 29, 2014
                 IDENTITY OF PARTIES AND COUNSEL

Appellant/Cross-Appellee:
Guadalupe “Lupe” Rivera, Sr.

Counsel for Appellant/Cross-Appellee:
Gilberto Hinojosa
GILBERTO HINOJOSA & ASSOCIATES, PC
622 E. St. Charles Street
Brownsville, Texas 78520

Appellee/Cross-Appellant:
Leticia “Letty” Lopez
Counsel for Appellee/Cross-Appellant:
Jerad Najvar
NAJVAR LAW FIRM
4151 Southwest Freeway, Suite 625
Houston, Texas 77027




                                        i.
                                          TABLE OF CONTENTS

Identity of Parties and Counsel ...................................................................................i

Index of Authorities ..................................................................................................iv

Statement of the Case.............................................................................................. vii

Issues Presented for Review .................................................................................. viii

Statement of Facts ...................................................................................................... 1

Summary of the Argument....................................................................................... 17

Argument.................................................................................................................. 19

  I. Standard of Review of Election Contests ........................................................ 19

         A. Scope of Election Contest Inquiry............................................................ 19
         B. Standard of Review on Appeal ................................................................. 21

  II. The Trial Court Abused Its Discretion by Failing to Invalidate Additional
      Votes, Because Lopez Proved as a Matter of Law That Additional Votes
      Were Cast by Persons Not Residing in District 5............................................ 22

         A. Legal sufficiency review of issues upon which Lopez had the burden of
            proof at trial .............................................................................................. 22
         B. Residency under the Election Code.......................................................... 23
         C. Lopez proved as a matter of law that Lupe Jr. and Illiana Guerrero were
            not eligible to vote because they do not reside in District 5, and that they
            cast votes for Rivera in the election ......................................................... 27

                1. Undisputed facts establish that Lupe Rivera, Jr. and Illiana Guerrero
                   have bodily presence in a residence outside District 5 ..................... 28
                2. Undisputed facts establish that Lupe Jr. and Illiana Guerrero have a
                   present intention to reside at 700 E. Eighth, not 716 N. Padre ........ 32
                3. Lupe Jr. and Illiana Guerrero cast their votes for Rivera ................. 38

         D. Lopez proved as a matter of law that an additional nine ballots were
            illegally cast by voters who resided outside District 5 ............................. 40


                                                             ii.
                1. 316 West Los Torritos ...................................................................... 40
                2. 1518 East Sixth ................................................................................. 45

         E. Lopez proved as a matter of law that Esteban Martinez cast an illegal
            ballot for Rivera ........................................................................................ 48

  III. The Trial Court Abused its Discretion by Deducting Certain Illegal Votes
       From Lopez’s Final Vote Count Because There is Insufficient Evidence to
       Support That Those Votes Were Cast for Lopez............................................. 50

         A. Factual sufficiency review of issues upon which Lopez did not have the
            burden of proof at trial .............................................................................. 50
         B. The confidential nature of the electoral process requires heightened
            review of suspicious and biased voter testimony ..................................... 51
         C. The record shows that basing any finding on the testimony of Tomasa
            Cavazos is clear error ............................................................................... 52
         D. The record shows that basing any finding on the testimony of Jose Jr. and
            Jose Sr. is clear error ................................................................................ 55

  IV. The Trial Court Abused its Discretion by Subtracting Four Undervotes,
     Rather Than One, From the Total of Illegal but Undetermined Votes Cast in
     the Election ...................................................................................................... 56

Prayer ....................................................................................................................... 59

Certificate of Compliance ........................................................................................ 60

Certificate of Service ............................................................................................... 61

APPENDIX:
Final Judgment of the Trial Court............................................................................. A
Findings of Fact and Conclusions of Law of the Trial Court ................................... B
Tex. Elec. Code § 1.015 ............................................................................................ C
Tex. Elec. Code § 11.001 .......................................................................................... D




                                                              iii.
                                       INDEX OF AUTHORITIES

Cases

Alvarez v. Espinoza,
      844 S.W.2d 238 (Tex. App.–San Antonio 1992, writ
      dism’d w.o.j.) ................................................................................. 23-25,31,32

Anderson Mill Mun. Util. Dist. v. Robbins,
     No. 03-04-00369-CV, 2005 WL 2170355 (Tex. App.–Austin Sept. 8, 2005,
     no pet.) ........................................................................................................... 22

Birnberg v. Sparks,
      410 S.W.2d 789 (Tex. App.–Corpus Christi 1966, writ ref’d n.r.e) ............. 34

Burnside Air Conditioning and Heating, Inc. v. T.S. Young Corp.,
      113 S.W.3d 889 (Tex. App.–Dallas 2003, no pet.) ....................................... 28

Croucher v. Croucher,
     660 S.W.2d 55 (Tex. 1983) ........................................................................... 50

Flack v. First Nat’l Bank of Dalhart,
      226 S.W.2d 628 (Tex. 1950) ......................................................................... 49

Gonzalez v. Villarreal,
     251 S.W.3d 763 (Tex. App.–Corpus Christi 2008, pet. dism’d) ............passim

Graham v. Villarreal,
     242 S.W.2d 258 (Tex. App.–San Antonio 1951, no writ)............................. 39

Green v. Reyes,
     836 S.W.2d 203 (Tex. App.–Houston [14th Dist.] 1992, no writ) ................ 21

Guerra v. Garza,
     865 S.W.2d 573 (Tex. App.–Corpus Christi 1993, writ dism’d w.o.j.) ........ 21

In re C.H.,
       89 S.W.3d 17 (Tex. 2002) ............................................................................. 51




                                                            iv.
In re Graham,
       251 S.W.3d 844 (Tex. App.–Austin 2008, no pet.) ..................................24,33

In re J.F.C.,
       96 S.W.3d 256 (Tex. 2002) ........................................................................... 51

In re King’s Estate,
       244 S.W.2d 660 (Tex. 1951) ......................................................................... 51

Kiehne v. Jones,
     247 S.W.3d 259 (Tex. App.–El Paso 2007, pet. denied)............................... 32

McDuffee v. Miller,
    327 S.W.3d 808 (Tex. App.–Beaumont 2010, no pet.) .......................27,41,47

Medrano v. Gleisner,
     769 S.W.2d 687 (Tex. App.–Corpus Christi 1989, no writ) ......................... 51

Mills v. Bartlett,
       377 S.W.2d 636 (Tex. 1964) ...............................................................24,25,32

Office of the Atty. Gen. of Tex. v. Burton,
      369 S.W.3d 173 (Tex. 2012) ......................................................................... 22

Owens Corning v. Carter,
     997 S.W.2d 650 (Tex. 1999) ......................................................................... 24

Powell v. Stover,
     165 S.W.3d 322 (Tex. 2005) ......................................................................... 29

Reese v. Ducan,
      80 S.W.3d 650 (Tex. App.–Dallas 2002, pet. denied) ........................19,21,50

Slusher v. Streater,
      896 S.W.2d 239 (Tex. App.–Houston [1st Dist.] 1995, no writ) .................. 23

Snyder v. Pitts,
     241 S.W.2d 136 (Tex. 1951) ......................................................................... 28




                                                      v.
State v. Fischer,
       769 S.W.2d 619 (Tex. App.–Corpus Christi 1989, no writ) ...............25,26,29

Tovar v. Bd. of Trs. Of Somerset Indep. Sch. Dist.,
      994 S.W.2d 756 (Tex. App.–Corpus Christi 1999, pet. denied) ....32,33,37,47

Vlandis v. Klein,
      414 U.S. 441 (1973)....................................................................................... 35
Walker v. Packer,
     827 S.W.2d 833 (Tex. 1992) ......................................................................... 28

Woods v. Legg,
     363 S.W.3d 710 (Tex. App.–Houston [1st Dist.] 2011, no pet.) .........27,35,37

Statutes and Rules

TEX. ELEC. CODE ANN. § 1.015 (West Suppl. 2013) ...........................................23,24

TEX. ELEC. CODE ANN. § 11.001 (West Suppl. 2013) .............................................. 23

TEX. ELEC. CODE ANN. § 221.003 (West Suppl. 2013) ........................................... 19,

TEX. ELEC. CODE ANN. § 221.009 (West Suppl. 2013) ................................................

TEX. ELEC. CODE ANN. § 221.011 (West Suppl. 2013) ............................................ 20

TEX. ELEC. CODE ANN. § 221.012 (West Suppl. 2013) ............................................ 20

TEX. R. CIV. P. 299 .......................................................................................................




                                                           vi.
                         STATEMENT OF THE CASE

      This an election contest arising out of the November 5, 2013 election for the

District 5 seat on the City Commission of Weslaco, Hidalgo County, Texas (C.R.

at 46-47). The case was tried to the bench from March 24-27, 2014 (C.R. at 240).

The trial court signed a final judgment on July 25, 2014, voiding the contested

election and ordering the City of Weslaco to conduct a new election (C.R. at 240-

41). Rivera’s Motion for New Trial was denied on September 25, 2014 (C.R. at

250). The trial court issued Findings of Fact and Conclusions of Law on October

27, 2014 (Suppl. at 22-32). Both sides have appealed the judgment, each asking

this Court to reverse the trial court’s decision and declare the winner of the

contested election (C.R. at 251, 264).




                                         vii.
                     ISSUES PRESENTED FOR REVIEW

1. The trial court erred by failing to deduct the votes of Illiana Guerrero,
   Guadalupe Rivera, Jr., and Esteban Martinez from Guadalupe Rivera’s final
   vote count, because Lopez proved as a matter of law that Illiana Guerrero and
   Lupe Rivera, Jr. reside outside District 5 and cast ballots for Rivera, and proved
   as a matter of law that Esteban Martinez voted for Rivera in the District 5 race.

2. The trial court erred by deducting the votes of Tomasa Cavazos, Jose Luis
   Martinez, Sr., and Jose Luis Martinez, Jr. from Leticia Lopez’s final vote count,
   because there is insufficient evidence to support the finding that they voted for
   Leticia Lopez.

3. The trial court erred by failing to conclude that the votes of Delma Cadena,
   Alexia Dinah Chavez, Alyssa Domitria Chavez, Delma Ann Chavez, Diana
   Pena, Valerie Jadine Pena, Illiana Yvonne Rivera, Raul Rivera, Sr., and Raul
   Rivera, Jr. were illegal, because the evidence shows as a matter of law they do
   not reside in District 5.

4. The trial court erred by deducting four undervotes, rather than one, from the
   total number of illegal but undetermined votes cast in the election, because
   Lopez proved as a matter of law that only one undervote could possibly have
   been among the undetermined illegal votes.




                                        viii.
                            STATEMENT OF FACTS

      On November 5, 2013, the City of Weslaco, Hidalgo County, Texas held a

general election for, inter alia, the District 5 seat on the Weslaco City Commission

(hereinafter “the contested election”) (VI R.R. at 5).      The candidates in the

contested election were the incumbent, Appellant/Cross-Appellee Guadalupe

“Lupe” Rivera, Sr. (hereinafter “Rivera”), and the challenger, Appellee/Cross-

Appellant Leticia “Letty” Lopez (hereinafter “Lopez”) (VI R.R. at 33-34). The

final canvass of the contested election showed that Rivera received 487 votes and

Lopez received 471 votes, creating a sixteen (16) vote margin of victory for Rivera

(VI R.R. at 6).

      On November 19, 2013, Lopez filed an election contest against Rivera,

alleging the result of the contested election as shown by the final canvass was not

the true outcome because illegal votes were counted (C.R. at 23-28). Specifically,

Lopez alleged that numerous ballots were cast by voters who did not reside within

District 5 (C.R. at 46-48) and that numerous ballots cast by mail failed to comply

with the mandatory requirements of the Texas Election Code (C.R. at 49-52).

Lopez also originally alleged that sixteen (16) mail ballots were improperly

rejected by the Hidalgo County Early Voting Ballot Board (C.R. at 48-49), but she

abandoned that claim at trial (IV R.R. at 243).




                                          1
I. Non-resident Voters

      Lopez contested twenty-three (23) ballots cast in the election by voters she

alleged did not reside within District 5. Each of these voters was registered to vote

using one of five addresses, all of which have a direct familial or social connection

to Rivera. In some cases, multiple voter registration applications were completed

for the same address, on the same day, in the same handwriting. To assist the

Court’s understanding of the facts, the contested (non-resident) voters from the

five homes at issue are diagramed on the following page. The votes at each

address are discussed separately below.




                                          2
                     Votes Challenged Based on Residency of Voter
            *Votes already declared illegal by the trial court are struck through

                                   716 N. Padre
                                   Rivera’s Home
               Jose Heriberto Sandoval (Lupe Rivera Jr.’s friend)
              Lupe Rivera, Jr. (Rivera’s son and campaign manager)
                       Laura Rivera (Rivera’s daughter)


                                                       717 N. Padre
         316 W. Los Torritos
                                                 Home of Rivera’s close friend
        Home of Rivera’s sister
                                                    Margarito Martinez
          Hortencia Cuellar
Cassandra Alaniz (Felipa’s daughter)      Noe Cavazos (Margarito’s son-in-law)
Felipa Cuellar (Hortencia’s daughter)    Tomasa Cavazos (Margarito’s daughter)
 Illiana Guerrero (Lupe Jr.’s wife)
  Illiana Rivera (Irma’s daughter)
      Irma Rivera (Raul’s wife)
   Raul Rivera (Rivera’s brother)
Jacqueline Garcia (Guerrero’s sister)
                                                       608 N. Tio
    Ricardo Garcia (Jacqueline’s
                                               Home of Margarito’s daughter
              husband)
                                                    Mary Lou Garcia
    Raul Rivera, Jr. (Irma’s son)
                                             Jose Luis Martinez (Margarito’s
                                                        brother)
                                           Jose Luis Martinez, Jr. (Margarito’s
                                                        nephew)


                                   1518 E. 8th
                             Home of Eusebio Cadena
                       Delma Cadena (Eusebio’s daughter)
                        Osmel Cadena (Delma’s husband)
                        Alexia Chavez (Delma’s daughter)
                        Alyssa Chavez (Delma’s daughter)
                        Delma Chavez (Delma’s daughter)
                         Diana Pena (Eusebio’s daughter)
                      Valerie Jadine Pena (Diana’s daughter)


                                             3
A. 316 West Los Torritos Street

       Nine contested ballots were cast by voters registered at 316 West Los

Torritos Street (C.R. at 47).         This two-bedroom, one-bathroom single-family

residence is the home of Rivera’s sister, Hortencia Cuellar (VI R.R. at 14). Ms.

Cuellar testified by deposition. She stated that she sleeps in one of the bedrooms

and that the other bedroom “is used for whenever [she] ha[s] any grandchildren to

go to sleep there” (III R.R. at 92).               She specifically identified only three

grandchildren who ever stay at her house: Cassandra Alaniz, Corina Alaniz, and

Jesse Alaniz (all of whom are the children of Ms. Cuellar’s daughter, Felipa

Cuellar) (III R.R. at 93). Ms. Cuellar confirmed that no one other than these three

grandchildren and their mother regularly stays in her home (III R.R. at 94).

       The trial court found by clear and convincing evidence that five of the nine

contested voters do not reside at 316 West Los Torritos (Suppl. C.R. at 26, 28-29)

and invalidated those votes (Id. at 29-30).1 The court did not find by clear and

convincing evidence that Raul Rivera, Sr., Raul Rivera, Jr., or Illiana Yvonne

Rivera are not residents of 316 West Lost Torritos and therefore allowed those



1
   For three of those invalidated votes—those of Cassandra Alaniz, Felipa Cuellar, and Irma
Rivera—the court found it could not determine for whom the votes were cast. (Suppl. at 28). The
court thus added these three votes to the list of “undetermined illegal votes.” If the number of
undetermined illegal votes is greater than the margin of victory in the election, then a court
trying an election contest cannot determine the true outcome and must void the election. See
discussion, infra at 56-59.


                                               4
votes to stand (Id. at 30). The court found that Illiana Guerrero does not reside at

316 West Los Torritos but did not invalidate her vote (Id. at 27).

             i.    Illiana Guerrero

      Illiana Guerrero cast a vote in the contested election claiming 316 West Los

Torritos as her residence (III R.R. at 267). Ms. Guerrero is married to Guadalupe

Rivera, Jr. (hereinafter “Lupe Jr.”) (VI R.R. at 20), who is Appellant Rivera’s son

and was his campaign manager in the contested election (IV R.R. at 196). Ms.

Guerrero is also the sister of contested voter Jacqueline Garcia, who is married to

contested voter Ricardo Garcia (VI R.R. at 16). Voter registration applications—

all bearing a signature date of September 18, 2013—were submitted for Ms.

Guerrero, her sister, and her brother-in-law claiming residence at 316 West Los

Torritos (Contestant’s Ex. 40 at LL2086, LL2089, LL2093). The handwriting on

each of these documents is strikingly similar. Ms. Guerrero testified that she

completed her own application and that the handwriting on her application is her

own (III R.R. at 250). The Garcias testified that they did not fill out the

applications and that the handwriting is not their own (II R.R. at 210, 228-29). Ms.

Guerrero voted in-person (III R.R. at 267), but applications for mail ballots were

submitted in the Garcias’ names (Contestant’s Exs. 7A, 39 at LL1076). Votes

were then cast in the election using those mail ballots (Contestant’s Exs. 7B, 39 at




                                          5
LL1077). The Garcias, however, did not complete those applications or cast those

votes.

         Both Jacqueline Garcia and her husband Ricardo testified in open court that

neither had registered to vote, applied for a mail ballot, or cast a vote in the

contested election (II R.R. at 208, 233). In fact, they could not have legally voted

in the election because they live in Mercedes, Texas (VI R.R. at 16). The trial

court credited their testimony, finding that the votes cast in the Garcias’ names

were illegal and that those votes had been cast for Rivera (Suppl. C.R. at 26; VI

R.R. at 16-17). The court made no specific written finding regarding who cast

those illegal votes, but found at the oral rendering of judgment that it was “clear

that several frauds were committed when someone, my guess would be Illiana

Guerrero Rivera, Lupe’s wife and Jacqueline’s sister filed a [change] of residency

form and someone in the old Rivera homestead applied for ballot by mail and

voted by mail” (VI R.R. at 16). The court intended its oral announcements to be a

part of its findings of fact (Suppl. C.R. at 39).

         Illiana Guerrero testified by deposition. She stated that she does not, in fact,

reside at 316 West Los Torritos and that she only mistakenly registered to vote

there (III R.R. at 251). While she testified that she and her husband Lupe Jr. reside




                                             6
in a house located at 700 E. Eighth Street in Weslaco (III R.R. at 246-47),2 she

stated that she had intended to register at 716 N. Padre—the residence of Appellant

Rivera—because she wanted to use the same address that her husband uses “on all

his legal documents” (III R.R. at 251). She has never spent the night at that

address (III R.R. at 251-52)—confirmed by Rivera’s own testimony (IV R.R. at

201-02)—and she has no plans to move there unless she and her husband “needed

to, and times got tough” (III R.R. at 252).

       The trial court found that Illiana Guerrero does not reside at 316 West Los

Torritos, but the court did not find that there was clear and convincing evidence

that she resided outside of District 5 (Suppl. C.R. at 27). While the court found

that Ms. Guerrero had no residential connection to 716 North Padre beyond her

husband’s claim to residence there, the court concluded that Ms. Guerrero’s claim

to residence “depends on the validity of her husband’s claim residing at that

address” (VI R.R. at 20). As the court did not invalidate Ms. Guerrero’s vote, it

made no finding regarding for whom she cast that vote (Suppl. C.R. at 39).

              ii. Other voters at 316 West Los Torritos Street

       Raul Rivera, Sr., his wife Irma Rivera (III R.R. at 98), and their children

Illiana Yvonne Rivera and Raul Rivera, Jr. (III R.R. at 97) cast votes in the election

claiming 316 West Los Torritos as their residence. (VI R.R. 29-31). However, the
2
 Hidalgo County election official Brenda Renteria testified that 700 E. Eighth Street lies within
District 2 of the Weslaco City Commission (III R.R. at 127).


                                               7
homeowner—Hortencia Cuellar—testified that none of them ever spend the night

at her house, and specifically stated that Irma, Raul, Sr., and Illiana Yvonne live

together in a rental home elsewhere. (III R.R. at 98).3 Appellant Rivera testified

that the entire family (save for one child, who is married) resides on “Missouri

Street.” The trial court found by clear and convincing evidence that Irma Rivera

resided at “South Missouri” street, not 316 West Los Torritos, and invalidated her

vote (Suppl C.R. at 30). Despite their marriage, relying on voter registration

history, the trial court did not find that Raul Rivera, Sr. resides outside District 5

with his wife (Id. at 29). Likewise, despite the testimony of Ms. Cuellar and

appellant, relying exclusively on voter registration records (or the lack thereof), the

trial court did not find that Illiana Yvonne and Raul Jr. reside outside District 5

with their parents. (Id. at 30-31). Notably, the court did find that Raul Jr.’s

application to register at 316 “was filled out by the same person who filed the same

date as his mother Irma” (whose vote was invalidated). (Id. at 31).

       DPS records show an address for Raul and Irma Rivera at 105 ½ South

Missouri, Weslaco, Texas (Contestant’s Ex. 41).4




3
  Ms. Cuellar was responding to counsel’s question at her deposition, in which counsel only
referenced these three and did not ask about Raul Rivera, Jr.
4
 Hidalgo County election official Brenda Renteria testified that 105 ½ S. Missouri lies within
District 3 of the Weslaco City Commission. (III R.R. at 127).


                                              8
Barb. 716 North Padre Avenue

         Three contested votes were cast by voters registered at 716 North Padre

Avenue (C.R. at 47-48). This is the home of Rivera himself. (VI R.R. at 14).

         The trial court found by clear and convincing evidence that one of the three

contested voters—Jose Heriberto Sandoval—did not reside at 716 North Padre

Avenue and deducted that vote from Rivera’s final vote count (Suppl. at 26-27; VI

R.R. at 18). The trial court did not find that Lupe Jr. or Laura Rivera do not reside

there, and thus the court allowed those votes to stand (Suppl. at 27, 29).

                 i. Lupe Jr.

         Lupe Jr. cast a vote in the contested election claiming his parents’ address at

716 North Padre Avenue as his residence (Contestant’s Ex. 19 at LL178). Lupe Jr.

is the thirty-three (33) year old (see id. (date of birth on combination form)) son of

Appellant Rivera and was his campaign manager for the contested election (IV

R.R. at 196). Lupe Jr. is also married to Illiana Guerrero. Lopez attempted to

subpoena Lupe Jr. for both a deposition and trial (III R.R. at 77-78) (testimony of

process server), but was unable to locate him, forcing her to rely on testimony

obtained from his father and wife to establish his residency.

         Lupe Jr.’s father, Appellant Rivera, testified at trial. He stated that his son

rents his own house at 700 East 8th Street5 with Illiana Guerrero (IV R.R. at 200-

5
    This address lies within District 2 of the Weslaco City Commission. See supra, note 2.


                                                  9
01). He stated that while his son “has always considered my home his home,” he

only stays there “off and on” (IV R.R. at 200).

      Lupe Jr.’s wife, Illiana Guerrero, testified that she and Lupe Jr. have lived at

700 E. Eighth since November 2012 (III R.R. at 248) and that Lupe Jr. has

typically spent the night there since that time (III R.R. at 249). With regards to the

716 North Padre address, Ms. Guerrero testified that Lupe Jr. “may have some

[personal items] at his parents’ home” but that his everyday items like clothes are

kept at 700 East 8th (III R.R. at 252). While Lupe Jr. never sleeps at 716 North

Padre (III R.R. at 252), his wife testified that when he leaves work night, “[h]e’ll

stop by his parents’ home and then come home” (III R.R. at 253) (emphasis

added).

      Ms. Guerrero has not discussed with her husband’s parents any plans for the

couple to move into the house at 716 North Padre (III R.R. at 252). Instead, she

and Lupe Jr. plan on buying their own home and only live at 700 East 8th “just in

the meantime” (III R.R. at 248). However, during her cross-examination by

Appellant Rivera’s counsel, Ms. Guerrero followed counsel’s lead and stated that

700 East 8th is not Lupe Jr.’s residence and that he actually does reside at 716

North Padre (III R.R. at 276-77).

      The trial court did not find by clear and convincing evidence that Lupe Jr. is

not a residents of District 5 (Suppl. C.R. at 27), because it “is not clear that he has



                                          10
done anything other than consider 716 North Padre as his residence” (VI R.R. at

21) (emphasis added). As the court did not invalidate Lupe Jr.’s vote, it made no

finding regarding for whom he cast that vote (Suppl. C.R. at 39).

      C. 717 North Padre Avenue

      Two contested votes were cast by voters registered at 717 North Padre

Avenue (C.R. at 48). This address is directly across the street from Rivera’s

residence and is the home of Rivera’s close friend of fifty years, Margarito

Martinez (III R.R. at 18). Mr. Martinez testified in a deposition that was read into

the record at trial, discussing the two contested voters registered at his home: his

daughter Tomasa Cavazos and her husband Noe Cavazos.

      The trial court found by clear and convincing evidence that neither Tomasa

Cavazos nor her husband Noe Cavazos reside in District 5 (Suppl. C.R. at 27). The

court further found that Tomasa cast a vote for Lopez but could not determine for

whom Noe cast his vote (Suppl. C.R. at 27). The court thus deducted one vote

from Lopez’s final vote count and added one vote to the list of undetermined

illegal votes (Suppl. C.R. at 30).

             i. Tomasa Cavazos

      Tomasa Cavazos testified at trial in Rivera’s case-in-chief, appearing

without a subpoena (V R.R. at 60). In fact, Ms. Cavazos testified that no one even

asked her to appear, that she showed up at the courthouse to volunteer her



                                        11
testimony, and that her only conversation with Rivera’s counsel was a brief

discussion right before taking the stand (V R.R. at 59-61). Ms. Cavazos proceeded

to swear under oath that she resides at 717 North Padre (V R.R. at 37) and

emphatically stated she sleeps there every night (V R.R. at 39).

         Other testimony contradicted Ms. Cavazos’s claim to residency at 717 North

Padre.     Michelle Carpenter—best friend of Ms. Cavazos’s recently deceased

daughter Crystal—testified that Ms. Cavazos and her husband live in a house

located at 5617 FM 88 (II R.R. at 77).6 Likewise, Jose Luis Martinez—Ms.

Cavazos’s uncle—testified that she and her husband live at the FM 88 address (II

R.R. at 62).

         The trial court did not believe that Ms. Cavazos’s sworn testimony regarding

her residency was truthful, instead crediting Michelle Carpenter’s and Jose Luis

Martinez’s testimony and finding that Ms. Cavazos and her husband do not reside

in District 5 (VI R.R. at 19; Suppl. C.R. at 27). The trial court did not, however,

discredit Ms. Cavazos’s statement that she voted for Lopez (V R.R. at 43), and the

court deducted Ms. Cavazos’s vote from Lopez’s final vote count (VI R.R. at 20;

Suppl. C.R. at 27).




6
  Hidalgo County election official Brenda Renteria testified that 5617 FM 88 lies outside any of
the Weslaco City Commission districts (III R.R. at 128).


                                              12
Dall. 608 North Tio Street

      Two contested votes were cast by voters registered at 608 N. Tio Street

(C.R. at 48). This is the home of Mary Lou Garcia, daughter of appellant Rivera’s

close friend Margarito Martinez. (III R.R. at 209:16-18). Jose Luis Martinez, Sr.

and his son Jose Luis Martinez, Jr. testified that while they permanently reside in

Mercedes, they stayed temporarily (for about a “month, month and a half”) at 608

N. Tio during a domestic spat. (II R.R. at 23:20-24). They never intended to stay

there permanently, as they “live out on the ranch” in Mercedes and “got to tend to

our animals and keep on working.” (Id. at 25-26). Nonetheless, Jose Jr., testified,

he registered to vote at 608 N. Tio because “it’s worth a try” (Id. at 28:10-17). The

trial court recognized that Jose Sr. and Jose Jr. acknowledged to residing in

Mercedes at all relevant times and invalidated their votes, but credited their

testimony that they voted for Lopez, deducting two votes from Lopez (VI R.R. at

17-18).

      E. 1518 East 6th Street

      Seven contested votes were cast by voters registered at 1518 East 6th Street

(C.R. at 46-47). In total, twenty-three (23) people were registered to vote at this

five-bedroom (Contestant’s Ex. 40 at LL2125-79; V R.R. at 106) home of Eusebio

and Domitila Cadena (III R.R. at 110), and the challenged voters are their extended

family members. The trial court did not find that any of the contested voters



                                         13
resided outside District 5. To avoid unnecessary repetition, factual detailed is

referenced only in the argument section, infra at 45-48.

II. Mail Ballot Voters

       A. Esteban Martinez

       Mr. Martinez voted by mail in the contested election (VI R.R. at 11-12). Mr.

Martinez had never voted by mail before, and he is able to read and write. (II R.R.

at 198-99). Rivera appeared at Mr. Martinez’s home and completed the actual

ballot for him. (Id. at 200). All Mr. Martinez did was sign the carrier envelope.

(Id. at 199). Mr. Martinez testified that he instructed Rivera to cast a vote for

himself, (id. at 201-02), a fact the court itself noted at trial (id. at 204).

       On cross-examination, Rivera’s counsel did not challenge Mr. Martinez’s

testimony that he had voted for Rivera. (Id. at 205). Mr. Martinez was only asked

to verify that the signature on the carrier envelope containing his ballot was his

own. (Id.).    At no other point during trial did Rivera present any evidence

contradicting Mr. Martinez’s testimony that Rivera completed his ballot under the

instruction to cast a vote for Rivera. The trial court found Mr. Martinez’s ballot

illegal for Rivera’s failure to disclose his signature and name and address on the

carrier envelope, but did not enter a finding that Martinez’s ballot contained a vote

for Rivera. (Suppl. C.R. at 25; VI R.R. at 11-12).




                                             14
III. Undervote Analysis

      Overall, the trial court determined that there were eleven ballots cast in the

November 2013 elections that were illegal (seven cast by mail, and four by

nonresidents), but for which the evidence did not establish whether that ballot

contained a vote for either Lopez or Rivera (Suppl. C.R. at 31). The November

2013 ballot contained multiple city elections and state constitutional amendment

propositions. Based on the canvass report, the court found that of all the ballots

cast in the November 2013 election by residents of District 5, four of those ballots

did not contain a vote for either Lopez or Rivera (referred to as ‘undervotes’)

(Suppl. C.R. at 31). To account for the possibility that any of the eleven (11)

undetermined illegal votes were also undervotes as to the District 5 race, the court

deducted four votes from the list of undetermined illegal votes, leaving an adjusted

total of seven illegal ballots that by mathematical necessity contained a vote in the

District 5 race, but undetermined as to which candidate (Suppl. C.R. at 31; VI R.R.

at 33-34).

IV. Judgment of the Trial Court

      The trial court’s findings resulted in an adjusted final vote count of 468

votes for Lopez and 471 votes for Rivera, creating an adjusted margin of victory

for Rivera of three votes (Suppl. C.R. at 31). Because the adjusted total of seven

undetermined illegal votes was greater than Rivera’s three-vote adjusted margin of



                                         15
victory, the trial court concluded that it was unable to declare a winner in the

District 5 race (Suppl. C.R. at 32). The court entered a final judgment voiding the

contested election and ordering the City of Weslaco to hold a new election for the

District 5 seat on the Weslaco City Commission (C.R. at 240-41). This appeal

(and cross-appeal) ensued.




                                        16
                        SUMMARY OF THE ARGUMENT

      The trial court has already eliminated thirty illegal ballots. Two were the

result of “several frauds…committed when someone, my guess would be Illiana

Guerrero Rivera, Lupe [Rivera, Jr.]’s wife…filed a [change] of residency form and

someone in the old Rivera homestead applied for ballot by mail and voted by mail”

on behalf of Jacqueline and Ricardo Garcia (VI R.R. at 16:20-25).           Lopez

proved—with evidence that was uncontradicted but inappropriately marginalized

by the trial court—that at least eleven more ballots were illegally cast by persons

not residing in District 5.

      The trial court invalidated five ballots cast by individuals registered at

appellant Lupe Rivera’s sister’s home (316 W. Los Torritos), including Irma

Rivera, finding that they resided outside the District. However, Lopez additionally

proved that Irma’s husband Raul Rivera, Sr., and their two children Raul Jr. and

Illiana Yvonne, reside with Irma outside the district. The evidence conclusively

establishes that these individuals not only lack bodily presence and intent for

residence at 316 W. Los Torritos, but that they have established same at Missouri

Street. Likewise, the evidence is conclusive that Illiana Guerrero and Lupe Rivera,

Jr., not only lack bodily presence and intent to reside at 716 N. Padre, but have

established the same at the apartment they have shared outside the district for a

year prior to the election. The same is true for six individuals who claimed to



                                        17
reside—along with twenty three others—at a single family home at 1518 E. Sixth

Street. With respect to Illiana Guerrerro, the trial court also erred in basing her

residency on that of her husband, implicating de novo review as to her residency.

      With respect to all residency challenges, the court appears to have accorded

conclusive weight to one single factor—the voter’s registration history. This factor

is circular and cannot trump facts establishing that the residency elements—bodily

presence and intent—are not satisfied.

      The trial court also erred in crediting the testimony of illegal voters Tomasa

Cavazos, Jose Luis Martinez, Sr. and Jose Luis Martinez, Jr., to the effect that they

voted for Lopez instead of Rivera. These individuals were all part of a family

supporting Rivera, and by the time they testified, it was clear that their residency

claims could not withstand scrutiny. The self-interested testimony of such a voter

is inherently suspicious and the trial court erred in deducting their votes from

Lopez.

      Lastly, the trial court erred in failing to find—based on the uncontradicted

evidence—that Esteban Martinez’s invalidated ballot contained a vote for Rivera.




                                         18
                                   ARGUMENT

   I.      Standard of Review of Election Contests

           A.    Scope of Election Contest Inquiry

        The “tribunal hearing an election contest shall attempt to ascertain whether

the outcome of the contested election, as shown by the final canvass, is not the true

outcome because: (1) illegal votes were counted; or (2) an election officer or other

person officially involved in the administration of the election: (A) prevented

eligible voters from voting; (B) failed to count legal votes; or (C) engaged in other

fraud or illegal conduct or made a mistake.” Tex. Elec. Code § 221.003(a). In an

election contest, “‘illegal vote’ means a vote that is not legally countable.” Id. at §

221.003(b).

        The District 5 election between Lupe Rivera and Leticia Lopez was on the

ballot along with various constitutional amendments and a race for Weslaco

mayor. (Contestant’s Ex. 21). In such circumstances, i.e., where the contested

election was on a ballot involving other races,

        The contestant must next show the illegal votes were cast in the race
        being contested. Miller v. Hill, 698 S.W.2d 372, 375 (Tex. App.–
        Houston [14th Dist.] 1985, writ dism’d w.o.j., 714 S.W.2d 313 (Tex.
        1986) (per curiam)]; Medrano v. Gleinser, 769 S.W.2d 687, 688
        (Tex.App.–Corpus Christi 1989, no writ).

Reese v. Duncan, 80 S.W.3d 650, 656 (Tex. App.–Dallas 2002, pet. denied) (some

internal citations omitted). Here, the requirement that Contestant show the illegal



                                          19
votes were cast “in the race being contested” means she must show illegal votes

were cast in the District 5 race. “If the tribunal hearing an election contest can

ascertain the candidate…for which an illegal vote was cast, the tribunal shall

subtract the vote from the official total for the candidate[.]” Tex. Elec. Code

§ 221.011(a). “If the tribunal finds that illegal votes were cast but cannot ascertain

how the voters voted, the tribunal shall consider those votes in making its

judgment.” Id. at § 221.011(b). “If the tribunal hearing an election contest can

ascertain the true outcome of the election, the tribunal shall declare the outcome,”

id., but “the tribunal shall declare the election void if it cannot ascertain the true

outcome of the election.” Id. at § 221.012(a), (b).

      Therefore, if Contestant shows that an illegal vote was cast, and that the vote

was cast for a particular candidate, this court “shall” subtract the vote from that

candidate’s total. Id. at § 221.011(a). However, Contestant is not required to

show the candidate for whom an illegal vote was cast, because “[t]he election

code…recognizes that [such] may be impracticable or even impossible[.]”

Gonzales v. Villareal, 251 S.W.3d 763, 782 (Tex. App.–Corpus Christi 2008, pet.

dism’d). “Rather,” the Thirteenth Court of Appeals has explained:

      the code provides that ‘if the tribunal finds that illegal votes were cast
      but cannot ascertain how the voters voted, the tribunal shall consider
      those votes in making its judgment.’ Id. § 221.011(b) (Vernon 2003).
      Although section 221.011 does not dictate exactly how those illegal
      votes should be considered, section 221.009 provides the answer: ‘[i]f
      the number of illegal votes is equal to or greater than the number of

                                         20
       votes necessary to change the outcome of an election, the tribunal may
       declare the election void without attempting to determine how
       individual voters voted.’ Id. § 221.009(b) (Vernon 2003). In other
       words, if a trial court determines that illegal votes were cast and that
       the number of illegal votes equals or is greater than the margin of
       victory, the trial court can then declare the election void without ever
       inquiring as to the candidate for whom those illegal votes were cast.
Gonzalez, 251 S.W.3d at 782.

       The trial court may infer that illegal ballots lacking evidence of a vote in the

contested race actually contained votes in the contested race by compensating for

the number of undervotes that could potentially be among those ballots. Reese, 80
S.W.3d at 664.7

           B.     Standard of Review on Appeal

       The standard of review on appeal from a judgment in an election contest is

whether the trial court abused its discretion. Gonzalez, 251 S.W.3d at 774-75;

Guerra v. Garza, 865 S.W.2d 573, 576 (Tex. App.–Corpus Christi 1993, writ

dism’d w.o.j.). A trial court commits an abuse of discretion when either (1) the

court did not have sufficient information upon which to exercise its discretion or

(2) the court erred in its application of discretion such that the court’s decision is so

arbitrary and unreasonable that it rises to the level of a clear and prejudicial error

of law. See Gonzalez, 251 S.W.3d at 774-75 n.16.


7
  See also Green v. Reyes, 836 S.W.2d 203 (Tex. App.–Houston [14th Dist.] 1992, no writ)
(using statistical analysis to determine that contestant had proven enough illegal votes to void
election).


                                              21
    II.      The Trial Court Abused Its Discretion by Failing to Invalidate
             Additional Votes, Because Lopez Proved as a Matter of Law That
             Additional Votes Were Cast by Persons Not Residing In District 5.

          The uncontradicted evidence presented in this case establishes as a matter of

law that, in addition to the thirty uncountable votes already invalidated, several

additional voters cast illegal votes in the contested race. The trial court’s failure to

invalidate these additional votes was error in its application of discretion that was

so arbitrary and unreasonable that it rises to the level of a clear and prejudicial

error of law.8

             A.    Legal sufficiency review of issues upon which Lopez had the
                   burden of proof at trial.

          Lopez had the burden at trial to prove by clear and convincing evidence that

illegal votes affected the outcome of the contested race. In reviewing the legal

sufficiency of an adverse finding on an issue for which the appellant had the

burden of proof at trial, the record is reviewed as follows:

          In a legal sufficiency review, a court should look at all the evidence in
          the light most favorable to the finding to determine whether a
          reasonable trier of fact could have formed a firm belief or conviction
          that its finding was true. To give appropriate deference to the
          factfinder's conclusions and the role of a court conducting a legal
          sufficiency review, looking at the evidence in the light most favorable
          to the judgment means that a reviewing court must assume that the

8
  Lopez preserved error for this appeal through the multiple rounds of trial and post-judgment
briefing that presented the trial court with all of the legal contentions she makes in her appeal
(C.R. at 83-239). See Anderson Mill Mun. Util. Dist. v. Robbins, No. 03-04-00369-CV, 2005 WL
2170355 (Tex. App.–Austin Sept. 8, 2005, no pet.); see also Office of Atty. Gen. of Tex. v.
Burton, 369 S.W.3d 173 (Tex. 2012).


                                               22
      factfinder resolved disputed facts in favor of its finding if a reasonable
      factfinder could do so. A corollary to this requirement is that a court
      should disregard all evidence that a reasonable factfinder could have
      disbelieved or found to have been incredible. This does not mean that
      a court must disregard all evidence that does not support the finding.
      Disregarding undisputed facts that do not support the finding could
      skew the analysis of whether there is clear and convincing evidence.
Gonzalez, 251 S.W.3d at 775-76 (quoting In re J.F.C., 96 S.W.3d 256, 265-66

(Tex. 2002)). See Alvarez v. Espinoza, 844 S.W.2d 238, 248 (Tex. App.–San

Antonio 1992, writ dism’d w.o.j.) (reversing adverse finding against an election

contestant who proved votes were illegal as a matter of law); but see Slusher v.

Streater, 896 S.W.2d 239, 243 (Tex. App.–Houston [1st Dist.] 1995, no writ)

(reviewing an adverse finding against an election contestant as if the trial court had

made a positive finding that the voters “voted legally” instead of finding that the

contestant had not met her burden to prove the votes were illegal).

         B.     Residency under the Election Code
      “To be eligible to vote in an election, a person ‘must…be a resident of the

territory covered by the election.’” Gonzalez, 251 S.W.3d at 776 (citing Tex. Elec.

Code § 11.001). “Residence” is defined in the Code as follows:

      (a) In this code, “residence” means domicile, that is, one’s home
      and fixed place of habitation to which one intends to return after
      any temporary absence.
      (b) Residence shall be determined in accordance with the common-
      law rules, as enunciated by the courts of this state, except as otherwise
      provided by this code.



                                         23
      (c) A person does not lose the person’s residence by leaving the
      person’s home to go to another place for temporary purposes only.

      (d) A person does not acquire a residence in a place to which the
      person has come for temporary purposes only and without the
      intention of making that place the person’s home.
Tex. Elec. Code § 1.015 (emphasis added).

      To establish residency, both elements—bodily presence and intent—must be

met. Mills v. Bartlett, 377 S.W.2d 636, 637 (Tex. 1964). “Neither bodily presence

alone nor intention alone will suffice to create the residence, but when the two

coincide at that moment the residence is fixed and determined.” Id. “[U]nder the

statute the election officials are to focus on the voter’s ‘home and fixed place of

habitation.’ Intention and presence are important evidentiary factors, and a

temporary move from one place to another will neither create a new residence nor

lose an old one.”     Alvarez v. Espinoza, 844 S.W.2d 238, 247 (Tex. App.–San

Antonio 1992, writ dism’d w.o.j.) (emphasis added).              Even where intent is

sufficient, residency is not established if the voter’s “presence in the district is, as a

matter of law, too attenuated.” Id. at 248; see also Owens Corning v. Carter, 997
S.W.2d 560, 571 (Tex. 1999) (“[A]lthough intent is necessary to establish a

permanent residence, it alone is not sufficient to establish a permanent residence.”

(emphasis in original)). “In assessing presence, the cases have considered such

conduct as where the voter sleeps and keeps clothes and furniture, and the length of

time spent in the alleged residence.” Id.; see also In re Graham, 251 S.W.3d 844,


                                           24
850-51 (Tex. App.–Austin 2008, no pet.) (for purposes of “domicile” as related to

jurisdiction, evidence that individual “slept, gardened, entertained guests, stored

her personal possessions, and generally conducted day-to-day activities in Travis

County conclusively establishes residence in fact and intent to make the residence

her home.”).

      While a person need not continue to be present for any specific length of

time to establish permanent residency, that person must take overt, willful action to

establish the location as her home and fixed place of habitation. See Mills, 377
S.W.2d at 637; Alvarez, 844 S.W.2d at 247; State v. Fischer, 769 S.W.2d 619, 624

(Tex. App.–Corpus Christi 1989, no writ).

      In Alvarez v. Espinoza, the San Antonio Court of Appeals reviewed the

sufficiency of the trial court’s determination that nine voters were residents of

Precinct Three of the Frio County Commissioners Court. 844 S.W.2d at 247. In

overruling the trial court’s finding, the court of appeals held that six of these voters

were not residents as a matter of law. Id. at 248. Robert Nieto had lived with his

wife in San Marcos, Hays County for several years while she attended school

there. Id. While he stated he and his wife would “make more definite plans when

she graduates,” he still claimed that Frio County was his permanent home. Id.

Voters Rolando Segovia and his wife Monica Mendez had lived outside precinct

three for several years and moved back one month after the election. Id. They



                                          25
voted in the election, claiming to have been residents of Rolando’s mother’s home

within the district during their absence. Id.

      In holding that each of these voters were not entitled to vote in the election,

the court explained, “It cannot be seriously argued that precinct three is their

‘home and fixed place of habitation’ under § 1.015. Although they may satisfy the

intent element of the test for residence, their presence in the district is, as a matter

of law, too attenuated.” Id.

      In State v. Fischer, this Court held that Steven Fischer, a candidate for

public office in Willacy County, was ineligible to run because he did not reside in

the county on or before the deadline to file for office. 769 S.W.2d at 620, 624.

Fischer had taken some action to establish his presence in the county, including:

         applying for a job at the Willacy County Attorney’s Office;
         spending four days at a hotel in Willacy County;
         looking for homes for sale in Raymondville;
         applying to teach school at Pan American University in Hidalgo County;
         telling people he was going to live and work in Willacy County; and
         discussing with the Willacy County Attorney a job available on
          September 21, 1987.

      This Court held that these activities alone did not establish his presence in

Willacy County. Id. “Something more is needed. [Fischer] may have intended to

reside in Willacy County at some time or another, but one’s residence cannot be

determined solely by intention.”       Id.    Like the candidate in Mills, Fischer’s




                                             26
presence in Willacy County was established only when he took the overt action of

accepting the job with the county attorney on September 21, 1987. Id.

         Moreover, “[w]hen a person’s statements regarding residence are

inconsistent with other evidence showing actual residence, such statements ‘are of

slight weight’ and cannot establish residence in fact.” Woods v. Legg, 363 S.W.3d
710, 715 (Tex. App.–Houston [1st Dist.] 2011, no pet.) (citing In re Graham, 251
S.W.3d at 850)); accord McDuffee v. Miller, 327 S.W.3d 808, 820 (Tex. App.–

Beaumont 2010, no pet.) (“[D]ocuments in evidence allowed the trial court to infer

that the intent of each voter casting a challenged vote was to stay at the Residence

Inn temporarily, and not to establish residence there despite each voter’s testimony

to the contrary.”).

             C.     Lopez proved as a matter of law that Lupe Jr. and Illiana
                    Guerrero were not eligible to vote because they do not reside in
                    District 5, and that they cast votes for Rivera in the election.

         Lupe Jr.’s and his wife Illiana Guerrero’s votes were illegal because they are

not residents of District 5. Even considering all the evidence in the light most

favorable to the lower court’s finding, a “reasonable trier of fact could” not have

“formed a firm belief or conviction that its finding was true” because “undisputed

facts”9 established as a matter of law that Lupe Rivera, Jr. and Illiana Guerrero




9
    See Gonzalez, 251 S.W.3d at 775-76.


                                           27
have a “home and fixed place of habitation” outside District 5 and not at 716 North

Padre. 10

                  1. Undisputed facts establish that Lupe Rivera, Jr. and Illiana
                     Guerrero have bodily presence in a residence outside District
                     Five.

       As a preliminary matter, it is important to note that the trial court expressly

stated that, considering Illiana’s residency on its own merits, “there would be no

doubt that she would not have a residence anywhere in District 5.” (VI R.R. at 20).

However, the trial court believed—erroneously—that ““[Illiana’s] claims to reside

at [the] North Padre address depends on the validity of her husband’s claim

residing [sic] at that address,” because “the only connection she has with the North

Padre address is that her father-in-law owns it and her husband claims it as his

residence.” Id.11 Thus, the trial court accorded conclusive weight—even as to

Illiana Guerrero—to the residency claims of Lupe Jr.

10
   The trial court made some specific findings regarding the constituent elements of residency
during the oral rendering of judgment (VI R.R. at 20-21) but not in its written findings (Suppl.
C.R. at 27). A reviewing court, however, will imply all necessary findings to support the
judgment if they are supported by the record. See Gonzalez, 251 S.W.3d at 775; Burnside Air
Conditioning and Heating, Inc. v. T.S. Young Corp., 113 S.W.3d 889, 892-93 (Tex. App.–Dallas
2003, no pet.).
11
   The trial court seems to have based much of its determination regarding Illiana Guerrero on
the proposition that a wife’s residence depends on the residence of her husband (VI R.R. at 20).
This is not the law. A line of cases did once hold that the residence of the husband depends on
the residence of the wife, but those cases were based on an election statute no longer in effect.
See generally Snyder v. Pitts, 241 S.W.2d 136, 413 (Tex. 1951). To the extent that the trial court
based its conclusions on this test, those conclusions should be reviewed de novo. See Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992) (“A trial court has no ‘discretion’ in determining what
the law is or applying the law to the facts. Thus, a clear failure by the trial court to analyze or
apply the law correctly will constitute an abuse of discretion.”).


                                                28
       The only evidence Rivera offered to show his son’s presence at 716 N. Padre

was the testimony of Rivera that Lupe Jr. stays there “off and on” (IV R.R. at 200).

This does not amount to even a scintilla of evidence to support the conclusion that

he has established bodily presence at 716 N. Padre, because it does not

demonstrate willful, overt action to make that place his home and fixed place of

habitation. Any visitor can stay at a place “off and on” without establishing it as

his home. Like Fischer, Lupe Jr.’s actions are not enough; “[s]omething more is

needed” to demonstrate his presence for residency. See Fischer, 769 S.W.2d at

624.

       Here, it is undisputed that Lupe Jr. and his wife Illiana Guerrero have lived

together continuously since November 2012 in a house at 700 E. Eighth Street (III

R.R. at 246-47; IV R.R. at 200-01).12 At the beginning of her testimony, in

response to the straightforward question, “[W]here do you live?,” Ms. Guerrero

responded “I reside at 700 East 8th Street in Weslaco.” (III R.R. at 246) (emphasis

added). This followed:

       Q: And how long have you lived there, about, approximately?
       A: About two years, year and a half.
       Q: And is that an apartment or --
       A: It's a home.
       Q: Okay. Do you own the home?
       A: No, we rent.

12
  When asked where she and her husband live, Ms. Guerrero answered 700 East 8th (III R.R. at
246). The word ‘live’ strongly connotes physical presence. Powell v. Stover, 165 S.W.3d 322,
326 (Tex. 2005).


                                            29
          Q: Who is we?
          A: Lupe and I, Lupe Rivera and I.
          Q: Lupe Rivera, Jr.?
          A: Yes.

(Id. at 246-47). Ms. Guerrero further testified:

          Q: So as far as you’re concerned, you all live there together
          permanently, I mean for the foreseeable future?
          A: No. I mean, we plan on buying on a home. This is just in the
          meantime.
          Q: Okay. Have you all looked for homes, or do you know where
          you’re gonna look?
          A: No, not really.
          …
          Q: I believe in November 2012 is when you said you all moved to
          the East 8th Street address?
          A: Yes.
          Q: And has [Lupe Rivera, Jr.] stayed there overnight for –
          A: Yes.
          Q: --you know, typically since then?
          A: Yes.

(Id. at 248-49). As for herself, Ms. Guerrero confirmed that she has not slept a

single night at the 716 N. Padre home. (Id. at 251-52; see also IV R.R. at 201-

02).13

          Q: Okay. Does Lupe Rivera, Jr. ever sleep there [at 716 N. Padre]?
          A: No.
          Q: And is it safe to say if he’s lived with you at 700 East 8th Street since
          November 2012, does he keep all of his clothes and his personal items at
          that address?
          A: He may have some things at his parents’ home, I mean. I have things at
          my parents’ home, so—
          Q: Right, but the stuff that he, you know, uses every day, his clothes are
          in his closet at 700 East 8th; is that correct?
13
     Ms. Guerrero does not even visit 716 N. Padre often (III R.R. at 254).


                                                  30
      A: Yes.
      Q: Okay. When he comes home from work, does he come home to 700
      East 8th Street?
      A: He’ll stop by his parents’ home and then come home.

(Id. at 252-53 (italics added)). Appellant Rivera confirmed at trial that his son

“rents his own apartment” with Illiana at 700 E. Eighth (IV R.R. at 200:22, 201:12-

24). Illiana’s sister Jacqueline confirmed that Illiana and Lupe Jr. live together at

700 E. Eighth St. (II R.R. at 215:2-24; IV R.R. at 201:12-24).

      Therefore, the evidence as to the bodily presence element of residency is

overwhelming and uncontradicted: Lupe Jr.’s and Illiana Guerrero’s “home and

fixed place of habitation” is in District 2, not District 5. Illiana herself has never

slept at 716 North Padre. Thirty-three year-old Lupe Jr. sleeps at 700 E. Eighth

with his wife, and not at 716 N. Padre with his parents. Lupe Jr.’s clothes and

other personal belongings are at his home with his wife.

      Like the voters in Alvarez, their presence in District 5 is too attenuated. 844
S.W.2d at 248. Just as Robert Nieto could not claim presence in Frio County when

he lived with his wife in Hays County and had no definite plans to move, id., Lupe

Jr. and Illiana Guerrero cannot claim presence in District 5 when they live in

District 2 and have no definite plan to move. Just as Rolando Segovia could not

claim presence at his mother’s home when he in fact lived with his wife elsewhere,

id., Lupe Jr. cannot claim presence at his parents’ house when he and Illiana

Guerrero live together elsewhere. It cannot seriously be argued that District 5 is

                                         31
their “home and fixed place of habitation.” See id. Instead, the uncontradicted

evidence proves that Illiana Guerrero and Lupe Jr. have established bodily

presence in District 2. Because they failed to meet one of the necessary elements

of residency, their votes in the contested election were illegal.

                 2. Undisputed facts establish that Lupe Jr. and Illiana Guerrero
                    have a present intention to reside at 700 E. Eighth, not 716 N.
                    Padre.

       Residency requires a present intent to make a place one’s home and fixed

place of habitation and requires demonstrable evidence of that intent beyond mere

assertions of residence.    Neither Lupe Jr. nor his wife Illiana Guerrero have

demonstrated present intent to make 716 N. Padre Avenue their home and fixed

place of habitation.

       Residence is not established until a person demonstrates a present intent to

make that place her home and fixed place of habitation, and it is lost when a person

leaves a permanent home and moves to another place with no present intent to

return to the former home. See Mills, 377 S.W.2d at 637; Kiehne v. Jones, 247
S.W.3d 259, 264 (Tex. App.–El Paso 2007, pet. denied) (explaining that residence

“depends in great extent on the present intent of the individual” (emphasis added));

Tovar v. Bd. of Trs. of Somerset Indep. Sch. Dist., 994 S.W.2d 756, 762 (Tex.

App.–Corpus Christi 1999, pet. denied) (explaining loss of residence if no present

intent to return).



                                          32
      A person loses residence at a place by moving to a new location without

presently intending to return to that place. Tovar, 994 S.W.2d at 762. Tovar was a

school board trustee, but when he moved outside of his district, the board sought to

oust him for failing to maintain residence in the district he represented. Id. at 758.

Tovar admitted that he had moved to an address outside of his district, but

maintained that this address was only temporary and that he had always intended to

return to his district. Id. at 762. The substance of his testimony, however, only

demonstrated the reasons he left his district; it did not demonstrate evidence

supporting his claim of his intent to return. Id.

      In holding that he had lost his residence in his district, this Court explained

that “where a county officer moves away from the territory the officer represents

and there is no evidence that the county officer intends to return to that territory,

the county officer vacates his or her office.” Id. at 763. As residence for purposes

of running for office is legally equivalent to residence for purposes of voting, this

holding applies to voters who move away and offer no evidence of their intent to

return. See Tex. Elec. Code § 1.015 (defining residence for all purposes under the

Election Code).

                       a. Application to Illiana Guerrero

      The fact that Guerrero presently makes her home at 700 E. Eighth St. is

strongly indicative of her present intent to reside there. In re Graham, 251 S.W.3d
33
at 850-51 (holding evidence that person slept and conducted day-to-day activities

in Travis County “conclusively establishes residence in fact and intent to make the

residence her home”). There was no evidence offered to support the trial court’s

implied finding that Illiana Guerrero does not have the present intent to reside

outside District 5.    The only evidence offered to contradict Ms. Guerrero’s

definitive statements regarding her intent to reside at 700 E. Eighth was a series of

responses to leading questions by Appellant Rivera’s counsel that did not actually

address her present intent to make 716 N. Padre her home and fixed place of

habitation (nor did they address any question regarding her presence there) (III

R.R. at 276-77).

      Instead, counsel only led Ms. Guerrero to agree with his own legal

conclusions, such as the conclusion that her “residence is . . . the residence of [her]

husband, right?” (III R.R. at 277). Legal conclusions, however, are not evidence

unless they are sustained by facts. See Birnberg v. Sparks, 410 S.W.2d 789, 794

(Tex. App.–Corpus Christi 1966, writ ref’d n.r.e.) (holding that legal terms used in

an affidavit were “legal conclusions, and although permissible under the statute as

pleadings, they are required to be sustained by evidence of facts”).           A bare

assertion of one’s residency cannot alone be factual evidence of intent, because

such a statement is implicit in the act of submitting a voter registration




                                          34
application.14 Moreover, where “a person’s statements regarding residence are

inconsistent with other evidence showing actual residence, such statements ‘are of

slight weight’ and cannot establish residence in fact.” Woods, 363 S.W.3d at 715.

As Rivera introduced no factual evidence to support the legal conclusion that Ms.

Guerrero intends to reside at 716 N. Padre, there was no evidence supporting the

trial court’s finding that she does not have the present intent to reside outside

District 5.

       The entirety of the record clearly supports, as a matter of law, that Illiana

Guerrero has the present intent to make 700 E. Eighth St. her home and fixed place

of habitation. When asked if her husband returns to that address after work each

day, she explained that he will “stop by his parents’ home and then come home”

(III R.R. at 253) (emphasis added). While she did not actually ever submit a voter

registration application at 716 N. Padre, she claimed to have intended to register

there; however, she did not intend to register there because she thinks of 716 N.

Padre has her home, but because she wanted to use the same address that her

husband uses on “legal documents” (III R.R. at 251).




14
  Without more, the test outlined in Mills would be rendered meaningless, as the mere filing of a
voter registration application would create an unconstitutional irrebuttable presumption of intent
to make a place one’s home and fixed place of habitation. See Vlandis v. Kline, 414 U.S. 441,
452 (1973) (“[P]ermanent irrebuttable presumptions have long been disfavored under the Due
Process Clause of the Fifth and Fourteenth Amendments.”).


                                               35
      To the extent that Ms. Guerrero has any present intent to make any place

other than 700 E. Eighth St. her home and fixed place of habitation, it is not 716 N.

Padre. When Guerrero testified that the 700 E. Eighth residence was temporary

and that they “plan on buying a home,” Counsel for Lopez asked Guerrero if she

knew where they were going to look for a home to buy.             (III R.R. at 249).

Guerrero had a perfect opportunity to state that they intended to move into 716 N.

Padre, if that was in fact the case. Instead, Guerrero stated she did “not really”

know where they hoped to buy. (Id.) Moreover, she has not discussed with her

husband’s parents the possibility of moving to 716 N. Padre (III R.R. at 252), and

would only consider doing so on the contingency that she and her husband “needed

to, and times got tough” (III R.R. at 252). The entirety of the record thus supports,

as a matter of law, the contrary proposition that Ms. Guerrero presently intends to

make 700 E. Eighth her home and fixed place of habitation.

                       b. Application to Lupe Rivera, Jr.

      As with his common-law wife Illiana, the fact that Lupe Jr. actually makes

his home at 700 E. Eighth St. is strongly indicative of his intent to reside there. In

re Graham, 251 S.W.3d at 850-51. There was no evidence offered to support the

trial court’s implied finding that Lupe Jr. does not have the present intent to reside

outside District 5. Aside from the legal conclusions Illiana Guerrero repeated

during questioning by Rivera’s counsel, the only testimony even touching on Lupe



                                         36
Jr.’s intent was the statement made by Rivera—an interested party whose job

depended on his answer—that his son has “always considered my home his home”

(IV R.R. at 200). As an initial matter, self-serving statements regarding residency

that are inconsistent with other evidence are “of slight weight and cannot establish

residence in fact.” Woods, 363 S.W.2d at 715. Even aside from the slight weight

to be accorded such a statement, like the trustee in Tovar, Appellant’s statement

does not demonstrate that when Lupe Jr. moved out of his parents’ house at 716 N.

Padre, he had the present intent to move back in after a temporary absence or that

such intent was present at the time of this election. 994 S.W.2d at 762. Stripped of

the self-serving and conclusory testimony of Illiana and Rivera, there was thus no

evidence to support the trial court’s finding.

      The entirety of the record clearly supports, as a matter of law, the contrary

proposition the Lupe Jr. intends to make 700 E. Eighth his home and fixed place of

habitation. His wife stated that they plan on buying their own home when they are

able, but they presently intend to live at 700 E. Eighth “in the meantime” (III R.R.

at 249). They have not yet even begun to look for a home to buy (III R.R. at 249).

In the entirety of her direct testimony, Ms. Guerrero continuously refers to 700

East 8th as their home and 716 N. Padre only as her husband’s parents’ home (See

e.g., III R.R. at 253). The entirety of the record thus supports, as a matter of law,




                                          37
the contrary proposition that Lupe Jr. presently intends to make 700 E. Eighth

Street his home and fixed place of habitation.

                3. Lupe Jr. and Illiana Guerrero cast their votes for Rivera.

      Because the trial court did not conclude that the votes of Lupe Jr. and Illiana

Guerrero were cast illegally, it made no finding regarding for whom those votes

were cast.   Because she proved as a matter of law that Lupe Jr. and Illiana

Guerrero cast illegal votes, Lopez requested the trial court make additional

findings that they voted for Rivera (Suppl. C.R. at 34-35), but the court refused

(Suppl. C.R. at 39). A trial court’s refusal to make a requested finding is

reviewable on appeal. Tex. R. Civ. P. 299.

      The record contains no evidence that would support a conclusion that Lupe

Jr. and Illiana Guerrero either cast their illegal votes for Lopez or left their ballots

blank as to the District 5 race. The entirety of the record clearly supports the

contrary proposition that Lupe Jr. and Illiana Guerrero cast their ballots for Rivera.

Lupe Jr. was Rivera’s campaign manager in the very election at issue here (IV R.R.

at 196, and was present when illegal mail ballots—which the trial court found

contained votes for Rivera—were completed (II R.R. 136 (testimony of mail ballot

voter Marlen Martinez)). Lupe Jr. was actively supporting appellant Rivera during

the litigation of this case, having visited the home of Maria Berrones in an attempt




                                          38
to persuade her to ignore her deposition subpoena.15 No reasonable person would

not form a firm belief or conviction that Lupe Jr. cast his ballot for his father,

Rivera.

          The evidence also supports the inference that Illiana Guerrero cast her ballot

for Rivera. In addition to her marriage to Rivera’s son and campaign manager, the

trial court speculated that Ms. Guerrero committed fraud by submitting voter

registration applications and casting mail ballots in the names of her sister and

brother-in-law (VI R.R. at 16). The court found that those fraudulently submitted

ballots contained votes for Rivera (VI R.R. at 17). In analyzing Ms. Guerrero’s

claim to have only mistakenly registered to vote 316 West Los Torritos, the court

stated that “[i]f the test was fraud, the Court would have an easier time in

disallowing her vote” (VI R.R. at 22).16 No reasonable person would not form a

firm belief or conviction that Illiana Guerrero cast her ballot for her father-in-law,

Rivera.




15
     (IV R.R. at 58-60).
16
  The trial court seems to indicate that it both believed Ms. Guerrero fraudulently submitted her
voter registration and mistakenly registered at the wrong address. However, “one who knowingly
misrepresents the location of his precinct will not thereafter, in the face of his fraud, be heard to
say that he should be permitted to select his place of voting.” Graham v. Villarreal, 242 S.W.2d
258, 260 (Tex. Civ. App.–San Antonio 1951, no writ). To the extent the trial court applied the
law incorrectly, its conclusions should be reviewed de novo. See supra, note 11.


                                                 39
             D.     Lopez proved as a matter of law that an additional nine ballots
                    were illegally cast by voters who resided outside District 5.
         The trial court erred in failing to find by clear and convincing evidence that

an additional nine votes were illegally cast by nonresidents.17 Even considering all

the evidence in the light most favorable to the lower court’s finding, a “reasonable

trier of fact could” not have “formed a firm belief or conviction that its finding was

true” because “undisputed facts”18 established as a matter of law that these voters

have a “home and fixed place of habitation” outside District 5. These voters will

be discussed in groups according to the home at which they registered and voted.

                    1. 316 West Los Torritos
         316 West Los Torritos is the home of appellant Rivera’s own sister,

Hortencia Cuellar. (III R.R. at 90). While the trial court has already invalidated

five votes cast from this home, including that of Irma Rivera, it erred in failing to

find that Irma’s own husband Raul Rivera, Sr., and their children Illiana Yvonne

Rivera and Raul Rivera, Jr. are likewise not residents of District 5.

         316 W. Los Torritos has two bedrooms and one bathroom. (Id. at 92). One

bedroom is the “bedroom that [Hortencia] sleep[s] in,” and the other bedroom “is

used for whenever [she] ha[s] any grandchildren to go to sleep there.” (Id. at 92:4-


17
  Those voters were: (1) Delma Cadena, (2) Alexia Dinah Chavez, (3) Alyssa Domitria Chavez,
(4) Delma Ann Chavez, (5) Diana Pena, (6) Valerie Jadine Pena, (7) Illiana Yvonne Rivera, (8)
Raul Rivera, Sr., and (9) Raul Rivera, Jr. (Suppl. C.R. at 27-29).
18
     See Gonzalez, 251 S.W.3d at 775-76.


                                             40
14). Hortencia Cuellar confirmed that nobody regularly stays in her home other

than three grandchildren and Felipa Cuellar. (Id. at 92:14-17) (Q: [J]ust to make

sure the record is clear, so besides Cassandra Alaniz, Corina Alaniz, Jesse Alaniz,

and Felipa…nobody else regularly stays in the home? A: No. They come to visit,

only).19

       Hortencia further testified that Irma, Raul and their daughter Illiana Yvonne

Rivera all live in a rent house:

       Q: Where do they [Irma, Raul, and Illiana Yvonne] live right
       now, do you know?
       A: No, I don’t know where they live, I don’t.
       Q: But you know that they live in a rent house?
       A: Yes, that I do know. I know that they live in a rent home.
       Q: How is it that you know they live in a rent home, but you don’t
       know where it is?
       A: Because I speak with my brother, and he tells me that he’s renting,
       but I—we talk, but I’ve never visited him, so I don’t know his
       address, and that’s the truth. I don’t know where he lives.
       Q: Okay. But your brother, Raul, you’re referring to Raul,
       correct?
       A: Yes, yes.
       Q: And so he has told you that he’s renting a home?
       A: All the time. He has rented houses throughout his entire life.
       Q: Including right now?
       A: Yes, sir.

19
   While Hortencia testified unequivocally to facts establishing that she resides at 316 W. Los
Torritos alone, even if this were not the case, the mere fact that ten individuals registered to vote
at a home with only two bedrooms—only one of which is unoccupied—is inconsistent with the
notion that the home is intended as a fixed habitation for all those claiming residency. See
McDuffee, 327 S.W.3d at 823 (finding that the trial court could permissibly “consider the
number of persons staying in the rooms as inconsistent with the notion that the living
arrangements were intended as being permanent”).




                                                 41
(III R.R. at 98:16-99:9). Ms. Cuellar further testified that Raul and Irma had

stayed with her for a period of time about 15 years ago, but that since that time,

they have not ever come over to sleep.

      Q: So you said no. Is that Irma and Raul, either one of them come
      over to sleep?
      A: No sir.
      Q: And what about Illiana [Yvonne], does she ever come over and
      sleep there?
      A: No.

(Id. at 100:9-13).

      Not only do none of these individuals ever sleep over, but nobody besides

Ms. Cuellar herself keeps any clothes or personal items at 316 West Los Torritos.

(Id. at 101:8-22).   Hortencia testified initially that nobody besides Hortencia

receives mail at her home. (Id. at 108:23-25). Moreover, Ms. Cuellar testified that

nobody has spoken to her about the possibility of moving into her home, and that

she has no plans to sell her home. (Id. at 103:2-12). She was not even aware that

any other individuals were registered to vote at the home. (Id. at 102:10-13).

      Thus, the testimony of the homeowner at 316 West Los Torritos establishes

that (1) none of these voters—including Irma, Raul, Sr., Raul, Jr., and Illiana

Yvonne Rivera— have a presence at the home and that (2) they live in a rented

home elsewhere. In fact, Ms. Cuellar testified directly—referring to Raul, Irma,

and Illiana Yvonne—that “I don’t know where they live, I don’t.” (Id. at 98:17).



                                         42
Appellant Rivera himself testified that Irma and Raul Rivera reside at “Missouri

Street,” along with their children, whom Rivera identified as “Raul, Jr., Santos

Rivera, and Illiana Rivera,” except for one of the children who is married. (IV

R.R. at 212:5-213:9).20             These facts are uncontradicted, except by conclusory

responses to leading questions, as noted below. Both Irma Rivera and Illiana

Yvonne Rivera have represented to the Department of Public Safety that their

residence is 105 ½ S. Missouri, Weslaco. (Contestant’s Ex. 41).21

          As a matter of law, the uncontradicted testimony of Hortencia and Appellant

Rivera, and the public records, regarding Irma, Raul Sr., Raul, Jr., and Illiana

Yvonne Rivera is dispositive in precluding any finding that any of those

individuals meet the bodily presence element of residency. Lopez has instead

adduced evidence—DPS records, and the testimony of appellant Rivera—that the

family resides at 105 ½ S. Missouri.


20
     Appellant Rivera testified as follows:
Q: And where do they [Irma & Raul Rivera] live?
A: I wouldn’t know. Missouri Street, or I really don’t know their address, sir.
Q: Okay. Just for the—did you say Missouri Street?
A: Yeah.
…
Q: …[W]hat are their children’s names?
A: Raul, Jr., Santos Rivera, and Illiana Rivera.
…
Q: Do you know where these three children live?
A: Well, I would imagine with the parents, or one of them they’re married.

(IV R.R. at 212:5-213:9).
21
     This address lies in District 3, not District 5. (III R.R. at 127).


                                                     43
      On cross-examination, Hortencia again admitted that Cassandra, Felipa,

Illiana Yvonne Rivera, Irma and Raul Rivera rent homes elsewhere, but testified

that her house is “the family house for the Rivera family, right? A: Yes.” (III R.R.

at 108:2-5). On re-direct, Hortencia was asked what she means by “family home.”

She responded:

      A: Well, what I mean is that 10 of us were born there, and, therefore,
      all of us 10, all of the 10 consider this as their home because they
      were born here.”
      Q: Okay. But I believe you said earlier that none of these
      individuals has spoken with you about moving into the home, is
      that correct?
      A: Yes, because right now they have their own home, even though it’s
      a rented home.
      Q: Okay. And you said that sometimes Cassandra and Felipa and
      Illiana Yvonne, and Irma and Raul Rivera, sometimes they get
      mail at your home; is that true?
      A: Yes, sometimes, not all the time.
      Q: Can you remember the last time you got a piece of mail for any
      of those people?
      A: Well, it’s been months.

(Id. at 108:12-109:1) (emphasis added).      As noted above, the “family home”

reference in response to Rivera’s counsel’s lead on cross-examination is in the

form of a legal conclusion and does not contradict the factual evidence of bodily

presence adduced by Lopez.

      A review of the trial court’s discussion of the alleged nonresident voters

reveals that the trial court accorded an inordinate amount of weight—even

conclusive weight, it would appear—to the particular voter’s voter registration



                                        44
history. (VI R.R. 29-31). While this may be an appropriate factor relevant to a

voter’s residence, at least with respect to the intent element, it cannot alone

determine domicile, and it cannot trump contrary evidence of actual bodily

presence elsewhere. The trial court’s analysis led it to the unlikely conclusion that

while clear and convincing evidence established that Irma Rivera resided outside

the district, there was not clear and convincing evidence that her husband Raul

Rivera, Sr., or her two children, did not reside at 316 W. Los Torritos, even though

direct testimony from two individuals and public records evidenced their actual

Missouri Street residence.

                2. 1518 East Sixth Street
      This address is the home of Domitilia and Eusebio Cadena. Mr. Cadena

testified in a deposition. Despite his claim that there are five (at most) bedrooms in

the house (III R.R. at 111), twenty-three people were registered at the time of the

contested election claiming this house as their residence (See Contestant’s Ex. 40

at LL2125-79). The trial court did not find by clear and convincing that any of

these voters do not reside there (Suppl. C.R. at 27-28).

                       a. Diana Pena and Valerie Jadine Pena

      Diana Pena is the daughter of Eusebio and Domitilia Cadena, and Valerie

Jadine Pena is Diana’s daughter (III R.R. at 114). There is no evidence in the

record to support the finding that Diana and Valerie Pena have established bodily



                                         45
presence at 1518 E. 6th. The testimony of Eusebio Cadena—the owner of the

home at 1518 E. 6th—precludes any finding that either of them reside at his home.

Mr. Cadena testified that Diana rents her own home (III R.R. at 114:17-19) (“I

don’t know what the address is, but she does live here in Weslaco.”), and he does

not know whether Valerie lives with her mother in the home or not (III R.R. at

114-15) (“Well, I don’t know because she is now going to school, or to college.

And I don’t know whether she is living with her or not.”). Mr. Cadena also does

not know where Valerie goes to school. (Id. at 115:20) (“I don’t know where she

goes.”). If the owner of the home is unsure where a person stays at night, or where

she attends college, then that person clearly does not stay at his house. Delma

Cadena testified that while Diana Pena and Valerie Jadine Pena consider 1518 E.

6th their residence, “right now” they live at 1722 Christian Court (V R.R. at 73).

      The entirety of the record demonstrates that, as a matter of law, Diana and

Valerie Pena reside at 1722 Christian Court, Weslaco, which lies within District 2

(III R.R. at 127). Valerie Jadine Pena’s DPS record shows she lives at that address

(Contestant’s Ex. 41), and process server Angela Salinas testified that while

attempting to serve Valerie with a subpoena in this case, she left a note for Valerie

at that address, and Valerie called her back to arrange a time to accept service (III

R.R. at 79-81). Furthermore, even assuming that at some point in the past they had

established presence at 1518 E. 6th, there is no demonstrable evidence to support a



                                         46
finding that when they left that address, they presently intended to return to their

former abode after a temporary absence. See Tovar, 994 S.W.2d at 762. Any such

claimed intent would be inconsistent with the notion that the home is intended as a

permanent residence in light of the facially suspicious number of individuals

registered to vote there, see McDuffee, 327 S.W.3d at 823. Moreover, Diana and

Valerie cannot claim to have future plans to move into the home, or any claim

superior to those of Diana’s nine siblings. (See III R.R. at 123-24) (Mr. Cadena

has ten children, all still living, but no plans for any to inherit the home.). The trial

court therefore abused its discretion in failing to find that Diana Pena and Valerie

Jadine Pena reside outside District 5.

                       b. Delma Cadena and her daughters

      Delma Cadena is the daughter of Eusebio and Domitilia Cadena, and her

daughters are Alexia Dinah Chavez, Alyssa Domitria Chavez, and Delma Ann

Chavez. There is no evidence in the record to support the finding that Ms. Cadena

and her daughters have established bodily presence at 1518 E. 6th. Ms. Cadena

testified that she lives in a house she rents on Roosevelt Avenue, which is within

District 5 but not in the same precinct as 1518 E. 6th (V R.R. at 72, 108-09). Her

father confirmed this (III R.R. at 112). While she ‘sometimes’ will sleep or wash

her clothes at 1518 E. 6th, her day-to-day activities are at the Roosevelt house (V

R.R. at 74).



                                           47
        Ms. Cadena repeatedly emphasized that she and her daughters reside at

1518 E. 6th because that is “where our heart is” (V R.R. at 81, 82, 107). Even

assuming, arguendo, this suffices for intent, it does not establish presence at 1518

E. 6th. The trial court erred in failing to consider the presence element, basing its

finding on the fact that Ms. Cadena has consistently voted from that address (VI

R.R. at 24). The court itself noted that, with regards to Ms. Cadena’s daughters,

“[t]hey have actually spent most nights at the[] address of their mother on

Roosevelt, although, they've visited the 1518 East Sixth Street house regularly”

(Id. at 25).

       Lopez recognizes that her burden with respect to these voters, since they

reside in District 5, is more onerous than with respect to the other nonresidents at

issue. (See C.R. at 85-86 (citing Tex. Elec. Code §§ 11.003-.005)). However, the

trial court erred in failing to find that Delma Cadena, Alexia Dinah Chavez, Alyssa

Domitria Chavez, and Delma Ann Chavez reside at their rental home on Roosevelt.

Because they reside there and did not update their voter registrations or complete a

Statement of Residency when they voted, their votes were illegal and the trial court

should have added those votes to the list of undetermined voters.

          E.    Lopez proved as a matter of law that Esteban Martinez cast an
                illegal ballot for Rivera.

        Despite Lopez’s request (Suppl. C.R. at 33-34), the trial court did not find

that Martinez’s ballot contained a vote for Rivera (id. at 39).

                                          48
       Where testimony is clear, direct, positive, and uncontradicted by any other

witnesses or attendant circumstances, it is taken as true as a matter of law. See

Flack v. First Nat’l Bank of Dalhart, 226 S.W.2d 628, 633 (Tex. 1950).

       Mr. Martinez testified that Rivera himself completed Martinez’s ballot upon

Martinez’s instructions to vote for Rivera, and the trial court even noted that

Martinez “testified that he voted for Rivera.” (II R.R. at 204). This testimony was

uncontradicted, and there is no evidence in the record to support the trial court’s

finding that it could not determine for whom Esteban Martinez’s illegal vote was

cast. On cross-examination, Rivera’s counsel asked Mr. Martinez only whether the

signature on the carrier envelope containing his ballot was his own (Id. at 205).

       Additionally, with the exception of Mr. Martinez, of all the mail ballot votes

the trial court found to both be illegal and contain votes for Rivera, either Rivera

himself or Lupe Jr. completed the ballots for the voter (VI R.R. at 9-10).22 In

contrast, of all the mail ballot votes the trial court found to be illegal but could not

determine for whom the votes were cast, someone other than Rivera or Lupe Jr.

completed the ballots for the voter (VI R.R. at 11-12).23 This Court should modify

22
  Those voters were: Marlen Martinez (II R.R. at 131-39), Andres Martinez (II R.R. at 139-48),
Leonor Hinojosa (III R.R. at 32-40), Leocadia Ledesma (II R.R. at 148-58), David Lopez (II
R.R. at 189-96), Emma Oviedo (III R.R. at 105-14), Noe Saldana (II R.R. at 185-89), Ruth
Saldana (II R.R. at 172-85), Antonia Zepeda (III R.R. at 125-29), and Maria Berrones (IV R.R. at
47-60).
23
   Those voters were: Arnulfo Gonzalez (III R.R. at 27-32), Maria Garza Mendez (III R.R. at 97-
104), Francisca Pina (III R.R. at 119-21), Liborio Pina (III R.R. at 121-22), and Pedro Zepeda
(III R.R. at 130-34).


                                              49
the judgment, deducting the vote of Esteban Martinez from Rivera’s final vote

count.

   III.     The Trial Court Abused its Discretion by Deducting Certain Illegal
            Votes From Lopez’s Final Vote Count, Because There is Insufficient
            Evidence to Support the Finding That Those Votes Were Cast for
            Lopez.

         The trial court deducted the illegal votes of Tomasa Cavazos, Jose Luis

Martinez, Sr. (“Jose Sr.”), and Jose Luis Martinez, Jr. (“Jose Jr.”) from Lopez’s

final vote count. The court abused its discretion in finding that these illegal votes

were cast for Lopez because it erred in its application of discretion such that the

finding is so arbitrary and unreasonable that it rises to the level of clear and

prejudicial error of law.

            A.    Factual sufficiency review of issues upon which appellant did
                  not have the burden of proof at trial.

         While Lopez had the burden to prove illegal votes were counted, she did not

have the burden at trial to prove that any illegal votes were cast for herself. Rivera

had that burden. In reviewing the factual sufficiency of an adverse finding on an

issue for which the appellant did not have the burden of proof at trial, an appellate

court considers all of the evidence, including evidence contrary to the finding, and

sets aside the finding only if it is so contrary to the overwhelming weight of the

evidence as to be clearly wrong and unjust. See Croucher v. Croucher, 660
S.W.2d 55, 58 (Tex. 1983); Reese v. Duncan, 80 S.W.3d 650, 655 (Tex. App.–



                                          50
Dallas 2002, pet. denied). The court may conclude that a finding is against the

overwhelming weight of the evidence even if the record contains some evidence to

support the finding. In re King’s Estate, 244 S.W.2d 660, 661 (Tex. 1951).

         B.     The confidential nature of the electoral process requires
                heightened review of suspicious and biased voter testimony.

      As this Court has noted, by the confidential nature of the electoral process,

only the voter knows how she actually voted, and her assertions are not readily

controverted if untrue. Medrano v. Gleinser, 769 S.W.2d 687, 689-90 (Tex. App.–

Corpus Christi 1989, no writ). While a trial court functioning as factfinder is the

sole judge of the credibility of witnesses, the clear and convincing standard of

proof in election contests requires an appellate court conducting a factual

sufficiency review to take into consideration whether the evidence is strong enough

that the factfinder could reasonably have formed a firm belief or conviction about

the truth of the matters asserted by the the party with the burden of proof. See In re

J.F.C., 96 S.W.3d 256, 264 (Tex. 2002); In re C.H., 89 S.W.3d 17, 25 (Tex. 2002);

Medrano, 769 S.W.2d at 689.

      A reviewing court should therefore take into careful consideration the

likelihood that a voter who has been proven to have intentionally cast an illegal

vote will testify that she voted for the candidate who challenged her vote,

especially where that voter has a close relationship with the opposing candidate.

Such a voter should not be presumed to have lied about how she cast her vote, but

                                         51
when she has otherwise shown blatant disregard for the truth and integrity of the

electoral process, her statements regarding how she voted cannot be the basis for a

firm belief or conviction that she voted in the way she testified.

          C.    The record shows that basing any finding on the testimony of
                Tomasa Cavazos is clear error.

      No reasonable factfinder could form a firm belief or conviction that Tomasa

Cavazos cast a vote for Lopez. Ms. Cavazos’s vote was one of the three votes

deducted from Lopez’s final vote count. Each of these three votes was cast by a

member of a single family with close ties to Rivera. At the top of this family sits

Margarito Martinez, Rivera’s close friend and across-the-street neighbor of fifty

years (VI R.R. at 14). He is the father of Ms. Cavazos (VI R.R. at 14) and Mary

Lou Garcia (III R.R. at 206). Mary Lou Garcia is the owner of the home at 608

North Tio Street, where the other two votes deducted from Lopez were cast by

Margarito’s brother and nephew, Jose Sr. and Jose Jr. (II R.R. at 25, 28). This is a

very united, close-knit family (II R.R. at 44) that, Tomasa admitted, supported

Rivera (V R.R. at 42:7-21).

      Tomasa Cavazos actually lives with her husband outside the limits of all

Weslaco city commission districts (VI R.R. at 19), but she registered to vote at her

father’s residence across the street from Rivera (V R.R. at 37).            Michelle

Carpenter—best friend of Ms. Cavazos’ recently-deceased daughter Crystal—

testified on the first day of trial that Ms. Cavazos lives at 5617 FM 88 (II R.R. 77),

                                          52
which was confirmed by Ms. Cavazos’s uncle that same day (II R.R. at 62). By the

time she testified, there was overwhelming evidence that Ms. Cavazos resides

outside District 5.

       Tomasa Cavazos’ entire testimony is incredible.                 She appeared at the

courthouse on the fourth day of trial without having been subpoenaed, claiming she

had not even been asked to testify and was there completely voluntarily (V R.R. at

60). She stated that the only time she had ever spoken with Rivera’s counsel was

right before she took the stand, to briefly ask if he was the person she was

“supposed to talk to” if she wanted to testify (V R.R. at 60-61). Rivera put her on

the stand, supposedly without knowledge of any of the substance of what she

wanted to say and without having expressed any previous desire to call her to

testify. While the record contains no evidence that Rivera is a gambling man, he

might want to consider taking it up, because he hit the jackpot with Tomasa

Cavazos.

       Rivera questioned Ms. Cavazos in a way that at first glance seemed to

defend against Lopez’s attacks against her residency, and Ms. Cavazos vehemently

asserted that her true residence is in fact the house across the street from her

father’s best friend of fifty years (V R.R. at 37-39).24 However, despite the fact


24
   A review of the deposition of Margarito Martinez not only provides some comic relief, but
reveals direct contradictions between his testimony and that of Tomasa Cavazos. Both claimed
repeatedly that Mr. and Mrs. Cavazos reside at 717 N. Padre, but the trial court was unpersuaded.


                                               53
that Lopez had already presented ample testimony that Ms. Cavazos does not

actually reside there, Rivera asked her how she voted (V R.R. at 43). If it was

Rivera’s honest contention that Ms. Cavazos indeed resided at 717 North Padre,

then the question of how she voted would be unnecessary. It was not his burden to

prove how a voter voted if he contended that vote was legal. In fact, unless he

knew her answer in advance, asking her that question could have proven fatal to

his case.

      Ms. Cavazos knew exactly what she was doing. She knew that her vote was

going to be thrown out. She proved her blatant disregard for the truth and the

integrity of the electoral process merely by voting as a nonresident of the district,

and then again on the stand. She put on a good show, coyly demurring when first

questioned about how she voted, then immediately switching to a confident

declaration that she voted for Lopez (V R.R. at 43). Despite the fact that she

volunteered to testify, she expressed anger that she was being forced to come to

court and say how she voted (V R.R. at 44).

      The trial court determined that Ms. Cavazos’ testimony regarding her

residence was untrue, throwing out her vote (VI R.R. at 19). While this meant that

the court disbelieved every material factual contention she made other than how

she voted, the court nevertheless credited the one statement that she made to insure

against Rivera’s loss. Allowing Tomasa Cavazos first to subvert the law by voting



                                         54
illegally and then by crediting her self-interested testimony to mitigate the effects

of that illegal vote is manifestly unjust. It was so arbitrary and unreasonable that it

rose to clear error.

          D.       The record shows that basing any finding on the testimony of
                   Jose Jr. and Jose Sr. is clear error.

       Jose Jr. and his father live in Mercedes but voted in the Weslaco District 5

race anyway (VI R.R. at 17). They claimed residence at the home their cousin

Mary Lou Garcia (II R.R. at 25), who is Margarito Martinez’s daughter (III R.R. at

206). Jose Jr. readily admitted he does not reside in Weslaco but purposefully

claimed residence there (II R.R. at 29). He expressed no remorse or otherwise

indicated he knew what he did was wrong, except to express regret at having voted

for Lopez because she challenged his illegal vote (II R.R. at 29-30).

       Jose Jr. volunteered his testimony that he voted for Lopez without even

being asked (II R.R. at 29). He first gave vague reasons for voting for her, such as

general statements regarding taxes and that Lopez might “do better for the city” (II

R.R. at 29), but then got more specific: Jose Jr. submitted a fraudulent voter

registration application and voted in an election in city where he does not reside in

order to reward Lopez for providing refreshments and food when his cousin died

(II R.R. at 29).

       Both Jose Jr.’s and Jose Sr.’s cross-examinations by Rivera’s counsel shows

they intended their testimony to serve Rivera’s interests. Each agreed with every

                                          55
single leading question posed to him (II R.R. at 33-36, 43-47, 59-61, 63-65), even

when those questions contradicted their direct testimony (Compare II R.R. at 37,

with II R.R. at 45-46) (Jose Jr. discussing Tomasa Cavazos’s address). This

allowed Rivera to introduce evidence that insulated himself from the actual

instances of fraud Lopez proved won him the election. Like their cousin Tomasa,

they knew they were safe from impeachment regarding how they voted.

          This court should reverse the trial court’s finding that Tomasa Cavazos, Jose

Luis Martinez, Jr. and Jose Luis Martinez Sr. voted for Lopez, adding those votes

back to Lopez’s total, and place those three votes in the illegal but undetermined

category.

      IV.     The Trial Court Abused Its Discretion by Subtracting Four
              Undervotes, Rather Than One, From the Total of Illegal but
              Undetermined Votes Cast In This Contest.

          To ensure that all the ballots the trial court found to be illegal actually

contained a vote in the District 5 race, the court subtracted four ballots cast by

District 5 voters from the total of eleven undetermined illegal votes.25 (Suppl. C.R.

at 31). For two of those subtractions, however, there was no evidence to support

the trial court’s finding. It was clear and prejudicial error to subtract four votes




25
     See discussion, supra at note 1.


                                            56
instead of (at most) two. This issue is properly presented on appeal. (C.R. at 188;

Suppl. C.R. at 37, 39).26

          The canvass report reflects that among all the ballots cast by District 5 voters

in November 2013, there were four ballots that did not contain a vote for either

candidate in the District 5 race (that is, four “undervotes” in the contested

election). (Contestant’s Ex. 18). However, all 170 ballots cast from District 5

voters by mail contained a vote in the District 5 race. See id. (discussed at C.R.

188 n.1). That is, there were no undervotes in the ballots by mail. Consequently,

the evidence establishes that the seven illegal but undetermined ballots cast by mail

contained a vote in the District 5 race, although the evidence does not reveal for

whom that vote was cast.27 The four undervotes reflected in the canvass report all

came from ballots cast in person, either early or on Election Day.

          District 5 is comprised of only three precincts: 57, 112 and 186. The

canvass report shows that the undervotes were as follows:

               Precinct 57: one (1) undervote (cast early in person)
               Precinct 112: two (2) undervotes (one was cast early in person and
                one was cast on Election Day in person)

26
   Lopez argued below that the court improperly subtracted the Precinct 57 undervote, pointing
out that none of the residency challenges were to Precinct 57 voters. Upon further analysis,
when one removes the seven undetermined ballots by mail, and recognizes that the remaining
four undetermined but illegal votes all originate from Precinct 112, it is clear that the canvass
report compels the conclusion urged here—that at most two undervotes should be subtracted
from the eleven undetermined illegal votes found below. It is appropriate to raise this issue on
appeal because the evidence supporting this conclusion is in the record and uncontradicted.
27
     (Suppl. C.R. at 25 ¶4).


                                               57
           Precinct 186: one (1) undervote (cast early in person)

(Contestant’s Ex. 18).

       Since the evidence reveals that all ballots by mail contained votes in the

contested race, the undervotes reflected in the canvass report cannot be among the

ballots that were cast by mail; if anything, they can only be among the ballots

challenged by Lopez on the basis of residency.28 Setting aside the seven ballots by

mail (since there are no undervotes among them), there are only four other ballots

the trial court found to be illegal but with undetermined votes: those of Noe

Cavazos, Felipa Cuellar, Cassandra Alaniz, and Irma Rivera. (VI R.R. at 19, 27-

29). All of these voters were registered in Precinct 112. (Contestant’s Ex. 19

(documents Bates-labeled LL218 (combination form reflecting Noe Cavazos’s

vote); LL181 (Felipa Cuellar); LL215 (Irma Rivera); LL322 (Cassandra Alaniz)));

see also (Contestant’s Ex. 37 (spreadsheet reflecting voter information)).

Moreover, all of them voted early, not on Election Day. Id. Given the close

familial relationships and other suspicious circumstances (Felipa’s, Cassandra’s

and Irma’s applications to register at 316 W. Los Torritos were only signed Sept. 5,




28
  Of the five residential addresses from which Lopez alleges nonresidents voted, four are in
Precinct 112 (316 W. Los Torritos; 716 N. Padre; 717 N. Padre; 608 N. Tio) and one is in
Precinct 186 (1518 E. 6th St.). (See, e.g., Contestant’s Ex. 19 at LL178 (Lupe Jr.); LL181
(Felipa Cuellar); LL218 (Noe Cavazos); LL491 (Jose Luis Martinez, Sr.); LL176 (Delma
Cadena)).


                                            58
2013),29 it is almost certain that each of these voters cast a vote for Appellant

Rivera. However, setting that aside, the canvass report conclusively establishes

that of these four voters’ ballots, there could only have been one that did not

contain a vote in the contested race.

          There was, therefore, no evidence to support the trial court’s finding that

three undervotes could be among the eleven undetermined illegal votes.

Consequently, there can at most be one undervote among the undetermined and

uncountable ballots at issue in this case. The trial court abused its discretion by

subtracting the three additional votes.

                                              PRAYER

          For all the foregoing reasons, the trial court erred in its final judgment.

Lopez hereby requests that this Court reverse the erroneous findings identified

above and enter and/or render judgment consistent with the foregoing arguments.

The final vote count, after adjusting for the errors of the trial court, should be 47130

votes for Leticia Lopez and 46831 votes for Guadalupe Rivera, with 22

undetermined voters, and a proper accounting for any undervotes that could




29
     (Contestant’s Ex. 40) (voter registration records).
30
     Adding back Tomasa Cavazos, Jose Luis Martinez, Sr., and Jose Luis Martinez, Jr. to her total.
31
    Deducting Esteban Martinez (previously illegal but undetermined), Lupe Rivera, Jr., and
Illiana Guerrero.


                                                   59
potentially be among the specific ballots in the undetermined category, as outlined

above.32

                       CERTIFICATE OF COMPLIANCE

      Based on the word count provided by the computer program used to prepare

this petition, below-signed counsel states that the number of words in the document

is 14,970.

                                         Respectfully submitted,



                                         _________________________
                                         Jerad Wayne Najvar
                                         Texas Bar No. 24068079
                                         NAJVAR LAW FIRM
                                         4151 Southwest Freeway, Suite 625
                                         Houston, TX 77027
                                         281.404.4696 phone
                                         281.582.4138 fax
                                         jerad@najvarlaw.com
                                         Counsel for Appellee/Cross-Appellant
                                         LETICIA “LETTY” LOPEZ




32
  The previous total of 11, less Esteban Martinez (now deducted from Rivera’s total), plus
Tomasa Cavazos, Jose Luis Martinez Jr. & Sr., plus nine (9) additional invalid votes (Raul
Rivera Sr. & Jr., Illiana Yvonne Rivera, Delma Cadena, Alexia, Alyssa, and Delma Chavez,
Diana Pena, and Valerie Jadine Pena).


                                           60
                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this BRIEF OF CROSS-
APPELLANT has been served by eService on the following counsel of record on
December 29, 2014.

Gilberto Hinojosa
622 E. St. Charles St
Brownsville, TX 78520
Counsel for Appellant/Cross-Appellee
GUADALUPE “LUPE” RIVERA



                                            _________________________




                                       61
APPENDIX
   A
240
241
APPENDIX
   B
22
23
24
25
26
27
28
29
30
31
32
APPENDIX
   C
§ 1.015. Residence, TX ELECTION § 1.015




  Vernon's Texas Statutes and Codes Annotated
    Election Code (Refs & Annos)
      Title 1. Introductory Provisions
        Chapter 1. General Provisions (Refs & Annos)

                                               V.T.C.A., Election Code § 1.015

                                                      § 1.015. Residence

                                                          Currentness


(a) In this code, “residence” means domicile, that is, one's home and fixed place of habitation to which one intends to return
after any temporary absence.


(b) Residence shall be determined in accordance with the common-law rules, as enunciated by the courts of this state, except
as otherwise provided by this code.


(c) A person does not lose the person's residence by leaving the person's home to go to another place for temporary purposes only.


(d) A person does not acquire a residence in a place to which the person has come for temporary purposes only and without
the intention of making that place the person's home.


(e) A person who is an inmate in a penal institution or who is an involuntary inmate in a hospital or eleemosynary institution
does not, while an inmate, acquire residence at the place where the institution is located.


Credits
Acts 1985, 69th Leg., ch. 211, § 1, eff. Jan. 1, 1986. Amended by Acts 1997, 75th Leg., ch. 864, § 4, eff. Sept. 1, 1997.



Notes of Decisions (141)

V. T. C. A., Election Code § 1.015, TX ELECTION § 1.015
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                     © 2014 Thomson Reuters. No claim to original U.S. Government Works.




               © 2014 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
APPENDIX
   D
§ 11.001. Eligibility to Vote, TX ELECTION § 11.001




  Vernon's Texas Statutes and Codes Annotated
    Election Code (Refs & Annos)
      Title 2. Voter Qualifications and Registration
        Chapter 11. Qualifications and Requirements for Voting (Refs & Annos)

                                               V.T.C.A., Election Code § 11.001

                                                  § 11.001. Eligibility to Vote

                                                Effective: September 1, 2005
                                                         Currentness


(a) Except as otherwise provided by law, to be eligible to vote in an election in this state, a person must:


  (1) be a qualified voter as defined by Section 11.002 on the day the person offers to vote;


  (2) be a resident of the territory covered by the election for the office or measure on which the person desires to vote; and


  (3) satisfy all other requirements for voting prescribed by law for the particular election.


(b) For a person who resides on property located in more than one territory described by Subsection (a)(2), the person shall
choose in which territory the residence of the person is located.


Credits
Acts 1985, 69th Leg., ch. 211, § 1, eff. Jan. 1, 1986. Amended by Acts 2005, 79th Leg., ch. 1107, § 1.06, eff. Sept. 1, 2005.



Notes of Decisions (41)

V. T. C. A., Election Code § 11.001, TX ELECTION § 11.001
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                                     © 2014 Thomson Reuters. No claim to original U.S. Government Works.




               © 2014 Thomson Reuters. No claim to original U.S. Government Works.                                                   1